UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-1631



THERON J. BARTELL,

                                              Plaintiff - Appellant,

          versus


FRANCIS MARION UNIVERSITY; FRANK A. BRADDOCK,
Mr.; N. CASEY FREDERICK, Mr.; O. MITCHELL
MARTIN, Mr.; W. CALVIN THOMPSON, Mr.; THOMAS
C. STANTON, Dr.,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CA-97-3819-4-22)


Submitted:   July 22, 1998                 Decided:   August 5, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theron J. Bartell, Appellant Pro Se. Vance J. Bettis, GIGNILLIAT,
SAVITZ & BETTIS, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order dismissing his

civil action under the Americans with Disabilities Act. We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Bartell v. Francis Marion University, No. CA-97-

3819-4-22 (D.S.C. Apr. 1, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2